BONIN, J.,
concurs with additional reasons.
|,I concur, but write to make explicit that the precise and proper question for a reviewing court to answer (which the majority opinion correctly answers) when the defendant’s claim, as here, is that he is entitled to a conviction of only the lesser, responsive verdict of manslaughter in a second degree murder prosecution is: “In reviewing defendant’s claim, [the review-*1113mg] court must determine whether a rational trier of fact, viewing the evidence in the light most favorable to the prosecution, could have found that the mitigatory factors were not established by a preponderance of the evidence.” State v. Lombard, 486 So.2d 106, 111 (La.1986).